Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 11/27/2019.
Claims 1-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-13 are directed to a method (i.e., a process).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 1 includes limitations that recite an abstract idea. Claim 1 covers a method claim.
Specifically, independent claim 1 recites:
A method of administering a healthcare analytics process through a computer system having at least one server, at least one client device, and a communication network operatively and electrically connecting the client device to the at least one server, the method comprising of:
storing information in a standardized format about a patient’s condition in a network-based non-transitory storage device of the at least one server having a collection of medical records stored thereon;
storing diagnosis codes in the network-based non-transitory storage device of the at least one server;
providing a coding program running on the at least one server without transmitting advertisements to the at least one client device;
providing remote access to a user from the at least one client device over the communication network so that the user can update the information about the patient’s condition in the collection of medical records through the at least one client device;
storing the standardized updated information about the patient’s condition into the standardized format;
providing remote access to the user from the at least one client device over the communication network so that the user can enter search data through the at least on client device;
automatically generating by the coding program on the at least one server, search results associated with the search data;
transmitting the search results to the user over the communication network; and
displaying the search results associated with the search data at the at least one client device.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because conducting a data search in patient medical records to produce resulting diagnostic codes and organizing the data search by avoiding advertisements all relates to advertising activities/business relations/interactions between people.  Specifically, the claim recites "providing a coding program.., without transmitting advertisements, generating search data, transmitting the search data and displaying the search data results associated with the search data, which all relates to advertising activities/business relations/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because providing updated information about a patient’s condition to produce search results are observations/evaluations/judgments that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-13 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 7 (similarly to claims 8-13), these claims constitute: (a) “certain methods of organizing human activity” because organizing the data search by avoiding advertisements, reporting a patient’s condition, identifying a patient that has not attended an appointment, contacting the patient and identifying at-risk patients of chronic diseases all relates to advertising activities/managing personal behavior/interactions between people all relate to managing human behavior/interactions between people. 
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method of administering a healthcare analytics process through a computer system having at least one server, at least one client device, and a communication network operatively and electrically connecting the client device to the at least one server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the method comprising of:
storing information in a standardized format about a patient’s condition in a network-based non-transitory storage device of the at least one server (conventional computer implementation as noted below, see MPEP § 2106.05(f)) having a collection of medical records stored thereon;
storing diagnosis codes in the network-based non-transitory storage device of the at least one server (conventional computer implementation as noted below, see MPEP § 2106.05(f))  ;
providing a coding program running on the at least one server without transmitting advertisements to the at least one client device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
the at least one client device over the communication network so that the user can update the information about the patient’s condition in the collection of medical records through the at least one client device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
storing the standardized updated information about the patient’s condition into the standardized format;
providing remote access to the user from the at least one client device over the communication network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) so that the user can enter search data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) through the at least on client device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
automatically generating by the coding program on the at least one server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), search results associated with the search data;
transmitting the search results to the user over the communication network (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
displaying the search results associated with the search data at the at least one client device (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a server, a client device, a network-based non-transitory storage device, and the communications network, the Examiner Id.). 
Regarding the additional limitations, “providing a coding program running on the at least one server”, “providing remote access to a user from the at least one client device over the communication network so that the user can update the information about the patient’s condition in the collection of medical records through the at least one client device” and “providing remote access to the user from the at least one client device over the communication network so that the user can enter search data through the at least on client device” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding claim 2, the additional limitation “stitching the search data,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claims 7-13 (similar to claim 1), regarding the additional limitation “providing a reporting program running on the at least one server” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “providing remote access to a user … so that the user can update the information about the patient’s condition in the collection of medical records” and “providing remote access to the user … so that the user can enter search data” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, representative independent claim 1 with its dependent claims 2-13 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the server,  client device, network-based non-transitory storage device, and the communications network, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “providing a coding program running on the at least one server”, “providing remote access to a user from the at least one client device over the communication network so that the user can update the information about the patient’s condition in the collection of medical records through the at least one client device” and “providing remote access to the user from Id.). 
Regarding the additional limitation “providing remote access to a user … so that the user can update the information about the patient’s condition in the collection of medical records” and “providing remote access to the user … so that the user can enter search data,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 2-13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 1, regarding the additional limitation of “providing a reporting program running on the at least one server,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-13 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7-13 claim limitations, “running on the at least one server without transmitting advertisements to the at least one client device” but could not be located in the specification in any way used to transmit data on a server to the client device without advertisements. In fact, the terms, ‘advertisement’ and ‘advertisements’ cannot be located in the specification.
Claims 2-6 are also rejected, through dependency of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stitching” in claim 2 is used by the claim to mean “stitching the search data,” while the accepted meaning is “searching.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites the limitation "the standardized updated information" in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claims, as no "standardized updated information” is previously cited in claim 1. It is unclear as to what standardized updated information is referring to.
Claims 2-6 are also rejected, through dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lareau (U.S. 10,319, 466 B2) in view of Rothschild (U.S. 9,904, 942 B2). 
1.    In Claim 1, Lareau discloses A method of administering a healthcare analytics process through a computer system having at least one server, at least one client device, and a communication network operatively and electrically connecting the client device to the at least one server (See Fig. 1, computing devices (column 3, lines 21-29) and example client devices (column 3, lines 8-20), such as the server computing devices, client computing devices, or other terminal devices communicating via networks, such as the Internet, a local area network, or other data communication network.), the method comprising of:
storing information in a standardized format about a patient’s condition in a network-based non-transitory storage device of the at least one server having a collection of medical records stored thereon (Taught in column 3, lines 30-51, entered data as data electronic health records of data storage device for patient having conditions such as asthma and seeing cardiologist, across the network in Fig. 1, 108.);
storing diagnosis codes in the network-based non-transitory storage device of the at least one server (Taught as storing examples of external standard terminologies including SNOMED-CT, LOINC, RxNorm, diagnostic coding ICD-9, and diagnostic coding ICD-10 in column 7, lines 18-30 on the data 
providing remote access to a user from the at least one client device over the communication network (See Fig. 1, computing devices (column 3, lines 21-29) and example client devices (column 3, lines 8-20), such as the server computing devices, client computing devices, or other terminal devices communicating via networks, such as the Internet, a local area network, or other data communication network.) so that the user can update the information about the patient’s condition in the collection of medical records through the at least one client device (Taught as received health-related information in column 8, lines 23-36 and caregiver currently evaluating and diagnosing a patient in column 9, lines 1-22 with the computing device.);
storing the standardized updated information about the patient’s condition into the standardized format (In column 8, lines 42-53, Fig. 5, formatting by extracting the items from the health-related information of sources such as the encounter note for asthma, prescription refill, cardiology encounter and discharge summary and storing the items in a common format.);
providing remote access to the user from the at least one client device over the communication network so that the user can enter search data through the at least on client device (Performed search by the caregiver is taught in column 9, lines 6-45 via interface engine. Also, see search conducted of the items in the health-related information in list 366 from encounter note found (Fig. 8, Item 360), to match the term asthma to ‘difficulty breathing’ (Fig. 7, Item 306) mentioned in column 12, lines 22-55. See example client devices (column 3, lines 8-20), via networks, such as the Internet, a local area network, or other data communication network.);
automatically generating by the coding program on the at least one server, search results associated with the search data (See [column 12, lines 22-55] With In this example, the selected term was asthma. Upon completion of the search for items relating to asthma, the results are generated and displayed in the results display.);
transmitting the search results to the user over the communication network (Taught in column 7, lines 1-30 as searches through the converted health-related information to identify those items that are related to a particular term and sending relevant items across the network.); and
displaying the search results associated with the search data at the at least one client device (See [column 12, lines 22-55] The selected term display 412 indicates that a search was conducted for the selected term. The results display 414 identifies all (or a subset) of the items within the health-related information 360 that are related to the selected term.).
Lareau discloses the searching of healthcare codes based on entered patient member data to identify the patient and is done within a communication network, where generated and accessed results of the search are retrieved from a remote server/data store and are displayed on a clinician’s user device. Although Lareau discloses a coding program running on the at least one server as mentioned above, Lareau does not explicitly teach providing a coding program running on the at least one server without transmitting advertisements to the at least one client device.
Rothschild teaches in [Abstract] the sender has control over advertisements that are displayed together with the personal communication by allowing the sender to delete (or remove) an advertisement from either the at least one advertisement or the palette of advertisements, where unsolicited spam or junk e-mail may annoy a consumer so much that a negative connotation is formed in the consumer's mind, thus reducing the use of the program, mentioned in column 2, lines 1-32.
Therefore, it would have been obvious to one of ordinary skill in the art of illegal spam management before the filing date of the invention to modify the method, software and system of Lareau to have transmitting data free of advertisements to the client device, as taught by Rothschild, 
Regarding Claim 4, Lareau discloses wherein the user provides the updated information in a non-standardized format dependent on the hardware and software platform on the at least one client device (With non-standard format as input spoken, see microphone and other peripheral hardware mentioned in column 5, lines 31-46 and program modules as software in column 5, lines 19-30.);
converting by the at least one server, the non-standardized updated information into the standardized format (See column 6, lines 58 to column 7, line 4, where there’s a common format by extracting and filtering.).
Regarding Claim 7, Although Lareau teaches a way of providing a reporting program by presenting search results of mapped diagnostic code conversions taught in column 11, lines 3-18, 
automatically generating by the reporting program on the at least one server, reports associated with the search data (Reporting is further taught as a repeated process, where the ‘difficulty breathing’ of the encounter note with terminology mapped to code shown in Fig. 5 (Item 306) and Fig. 7, present generated results as a result of searching after conversion to the internal medical terminology shown in Fig. 8, column 11, lines 19-30.);
transmitting the reports to the user over the communication network (Taught in column 7, lines 1-30 as searches through the converted health-related information to identify those items that are related to a particular term and sending relevant items across the network.); and displaying the reports associated with the search data at the at least one client device (See [column 12, lines 22-55] The selected term display 412 indicates that a search was conducted for the selected term. The results display 414 identifies all (or a subset) of the items within the health-related information 360 that are related to the selected term.).
providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device.
Rothschild teaches in [Abstract] the sender has control over advertisements that are displayed together with the personal communication by allowing the sender to delete (or remove) an advertisement from either the at least one advertisement or the palette of advertisements, where unsolicited spam or junk e-mail may annoy a consumer so much that a negative connotation is formed in the consumer's mind, thus reducing the use of the program, mentioned in column 2, lines 1-32.
Therefore, it would have been obvious to one of ordinary skill in the art of illegal spam management before the filing date of the invention to modify the method, software and system of Lareau to have transmitting data free of advertisements to the client device, as taught by Rothschild, where unsolicited spam or junk e-mail may annoy a consumer so much that a negative connotation is formed in the consumer's mind, thus reducing the use of the program.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lareau (U.S. 10,319, 466 B2) in view of Rothschild (U.S. 9,904, 942 B2) further in view of Yocam (U.S. 9,775,039 B2). 
Regarding Claim 2, Lareau and Rothschild do not explicitly teach further comprising, stitching the search data by the coding program of the at least one server.
Yocam teaches that it is known in the art of telecommunications before the filing date of the invention to have stitching a data search to provide unwanted location-specific advertisements or location-based information for user device optimization. See Fig. 3, Stitch Engine (Item 112) and Stich Module in [column 10, line 15 to column 11, line 37] The stitch module 314 may use other adapters to query against the stored stitched data to retrieve a user state. For example, when a query is executed for a particular user state, where the user is authentically identified, map out data induplication, irrelevant data fields and classify data.

Regarding Claim 3, Lareau and Rothschild do not explicitly teach further comprising, removing duplicates and fixing errors in the search data by the coding program of the at least one server.
Yocam teaches that it is known in the art of telecommunications before the filing date of the invention to have removing duplicates and fixing errors in the search data to optimize data searching in an efficient way. See Fig. 3, Stitch Engine (Item 112) and Stich Module in [column 10, line 15 to column 11, line 37] The adapters may perform filtering function to ensure that irrelevant or duplicate data from the multiple databases 322(1)-322(N) are discarded during data stitching, where irrelevant data removed construe fixing errors.
Therefore, it would have been obvious to one of ordinary skill in the art of telecommunications before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have removing duplicates and fixing errors in the search data, as taught by Yocam, to optimize data searching in an efficient way.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lareau (U.S. 10,319, 466 B2) in view of Rothschild (U.S. 9,904, 942 B2) further in view of Yocam (U.S. 9,775,039 B2). 
Regarding Claim 5, Lareau and Rothschild do not explicitly teach further comprising, converting by the coding program of the at least one server, ICD -9 to ICD-10 (See [P0023] Fig. 2 represent data or process workflows as managed by one or more servers. For example, the libraries present databases for storing input and output data templates, ICD-9 to ICD-10 conversion rules, report definition templates.).
st World countries and the Center for Medicare and Medicaid Services (CMS) of the United States. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to having ICD -9 to ICD-10 conversion, as taught by Mukerji, to keep current medical records among 1st World countries and the Center for Medicare and Medicaid Services (CMS) of the United States.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lareau (U.S. 10,319, 466 B2) in view of Rothschild (U.S. 9,904, 942 B2) further in view of Dew U.S. 2018/0301222 A1).
Regarding Claim 6, Although Lareau and Rothschild teach further comprising identifying by the coding program of the at least one server as mentioned above, Lareau and Rothschild do not explicitly teach, identifying a suspect diagnosis with best practice provider methodology.
Dew teaches that it is known in the art of healthcare analytics before the filing date of the invention to identifying a suspect diagnosis with best practice provider methodology to maintain proper record keeping and have opportunities to correct errors. Taught in P0025-P0026, where the user is prompted with questions so that forms are completed correctly regarding a diagnosis based on specific symptoms, findings and other patient medical information. Also see editing and adding data to revise diagnosing notes in Fig. 5, prior to a conversion.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to identifying a suspect diagnosis with best practice provider methodology, as taught by Dew, to maintain proper record keeping and have opportunities to correct errors.
Claim 8, Although Rothschild teaches providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device, as mentioned above, Dew further teaches:
automatically generating by the reporting program on the at least one server, reports associated with patient specific output to allow the user to assess a patient’s condition for gaps in care (See P0038 taught as errors and missing examination elements as patient’s condition for gaps in care affecting the accuracy of reported coding in Abstract and error checking reporting in P0047.);
transmitting the reports to the user over the communication network (Taught as disseminating notifications and ICD coding based alerts in P0326.); and 
displaying the reports associated with the search data at the at least one client device (See internet access and the content of screens output to the output display device for controlling data entry, and receiving and processing the information entered through the input user interface in P0327.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have reporting, transmitting and displaying patient’s condition for gaps in care, as taught by Dew, to give healthcare providers appall opportunities to remind patient of missed appointments and follow-up care after surgery.
Regarding Claim 9, Although Rothschild teaches providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device, as mentioned above, Dew further teaches:
automatically generating by the reporting program on the at least one server, reports associated with patient specific output to allow the user to assess a patient’s condition for gaps in care (See P0038 taught as errors and missing examination elements as patient’s condition for gaps in care affecting the accuracy of reported coding in Abstract and error checking reporting in P0047.);
transmitting the reports to the user over the communication network (Taught as disseminating notifications and ICD coding based alerts in P0326.); and 
displaying the reports at the at least one client device (See internet access and the content of screens output to the output display device for controlling data entry, and receiving and processing the information entered through the input user interface in P0327.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have reporting, transmitting and displaying patient’s condition for gaps in care, as taught by Dew, to give healthcare providers appall opportunities to remind patient of missed appointments and follow-up care after surgery.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lareau (U.S. 10,319, 466 B2) in view of Rothschild (U.S. 9,904, 942 B2) further in view of Rapaport (U.S. 2006/0161457 A1).
Regarding Claim 10, Although Lareau and Rothschild teach providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device; and automatically generating by the reporting program on the at least one server, as mentioned above, Rapaport further teaches:
reports associated with patient specific output to allow the user to identify a patient’s that have not attended an appointment with a health care provider in a predetermined period of time (See timestamp logs (P0097), alert-reporting mechanism when patient fails to keep two or more appointments taught in P0099, P0105, P0212, and incomplete patient-physician interview deadlines in P0108.);
transmitting the reports to the user over the communication network (Taught in P0108 as Retrieval Alert signal posted on a corresponding System Alert Summary Screen or on an alternate, alert-reporting mechanism.); and 
displaying the reports at the at least one client device (Displayed as sample screen, Fig. 27, P0768, where reporting a summary of the patient-physician Interviews are scheduled over a period of time.).
Therefore, it would have been obvious to one of ordinary skill in the art of outpatient care before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have reporting, transmitting and displaying when a patient misses an appointment, as taught by Rapaport, to give healthcare providers appall opportunities to provide follow-up care after surgery.
Regarding Claim 11, Although Lareau and Rothschild teach providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device; and automatically generating by the reporting program on the at least one server, as mentioned above, Rapaport further teaches:
reports associated with patient specific output to allow the user to identify a patient’s for contact for outreach regarding future appointments (Taught as  following-up on arrangements to make sure actions are actually carried out in P0017, follow-up carrying out any instructional act as a feedback check and rescheduling  in P0023-P0024.);
transmitting the reports to the user over the communication network (Taught in P0108 as Retrieval Alert signal posted on a corresponding System Alert Summary Screen or on an alternate, alert-reporting mechanism.); and 
displaying the reports at the at least one client device (Displayed as sample screen, Fig. 27, P0768, where reporting a summary of the patient-physician Interviews are scheduled over a period of time.).
Therefore, it would have been obvious to one of ordinary skill in the art of outpatient care before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have reporting, transmitting and displaying when a patient is contacted for outreach regarding future appointments, as taught by Rapaport, to give healthcare providers appall opportunities to provide follow-up care after surgery.
Regarding Claim 12, Although Lareau and Rothschild teach providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device; and automatically generating by the reporting program on the at least one server, as mentioned above, Rapaport further teaches:
reports associated with patient specific output to allow the user to identify information related to a patient’s chronic disease management (Taught as an example of a Health Maintenance, Interview Scheduling Rule instantiating the automated delivery of a corresponding message to Patients with Diabetes Mellitus with Hemoglobin A1c values more than 8.0 percent, where the message requests a home determination of their post-prandial glucose value in P0210 and other chronic diseases in P0326.);
transmitting the reports to the user over the communication network (Taught in P0108 as Retrieval Alert signal posted on a corresponding System Alert Summary Screen or on an alternate, alert-reporting mechanism.); and 
displaying the reports at the at least one client device (Displayed as sample screen, Fig. 27, P0768, where reporting a summary of the patient-physician Interviews are scheduled over a period of time.).
 transmitting and displaying any patient’s chronic disease management, as taught by Rapaport, to give healthcare providers appall opportunities to provide follow-up care to patients who are being carefully monitored.
Regarding Claim 13, Although Lareau and Rothschild teach providing a reporting program running on the at least one server without transmitting advertisements to the at least one client device; and automatically generating by the reporting program on the at least one server, as mentioned above, Rapaport further teaches:
reports associated with patient specific output to allow the user to identify patients at risk for intervention related to chronic disease (Taught as intervention to patients with chronic conditions during periods of office visits in P0209, assigned Health Maintenance Interviews P0288 and a lipid panel test result to the Patient and advise the Patient of recommendations and information based on these results in P0774-P0775.);
transmitting the reports to the user over the communication network (Taught in P0108 as Retrieval Alert signal posted on a corresponding System Alert Summary Screen or on an alternate, alert-reporting mechanism.); and 
displaying the reports at the at least one client device (Displayed as sample screen, Fig. 27, P0768, where reporting a summary of the patient-physician Interviews are scheduled over a period of time.).
Therefore, it would have been obvious to one of ordinary skill in the art of outpatient care before the filing date of the invention to modify the method, software and system of Lareau and Rothschild to have reporting, transmitting and displaying any need for intervention related to a chronic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-2848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686